
	

114 HR 5236 IH: RESPONSE Act of 2016
U.S. House of Representatives
2016-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5236
		IN THE HOUSE OF REPRESENTATIVES
		
			May 13, 2016
			Ms. Eshoo introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To direct the Federal Communications Commission to adopt rules to ensure the accuracy of call
			 location information for 9-1-1 calls, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Requesting Emergency Services and Providing Origination Notification Systems Everywhere Act of 2016 or the RESPONSE Act of 2016. 2.Accuracy of 9-1-1 call location information (a)Adoption of rulesNot later than 18 months after the date of the enactment of this Act, the Commission shall adopt rules to ensure that call location information is conveyed with a 9-1-1 call, regardless of the technological platform used and including with calls from multi-line telephone systems (as defined in section 6502 of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1471)).
 (b)Relationship to other proceedingsIn adopting the rules required by subsection (a), the Commission may consider information and conclusions from other Commission proceedings regarding the accuracy of call location information, but nothing in this section shall be construed to require the Commission to reconsider any information or conclusion from a proceeding regarding the accuracy of call location information in which the Commission has adopted rules or issued an order before the date of the enactment of this Act.
 (c)Other authorityIn addition to the authority to adopt the rules required by subsection (a), the Commission shall have the authority to adopt any other rules, technical standards, protocols, and procedures as are necessary to ensure that call location information is conveyed as described in such subsection.
 (d)DefinitionsIn this section: (1)9-1-1 callThe term 9-1-1 call means a voice call that is placed, or a message that is sent by other means of communication, to a public safety answering point (as defined in section 222 of the Communications Act of 1934 (47 U.S.C. 222)) for the purpose of requesting emergency services.
 (2)Call location informationThe term call location information means accurate and timely information regarding the location of the caller, as determined to be technically feasible and achievable by the Commission.
 (3)CommissionThe term Commission means the Federal Communications Commission.  